FILED
                   UNITED STATES COURT OF APPEALS
                                                                            SEP 30 2016
                          FOR THE NINTH CIRCUIT                      MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS



UNITED STATES OF AMERICA,                      No. 14-10535

             Plaintiff-Appellee,               D.C. No.
                                               2:12-cr-00004-APG-GWF-24
 v.                                            District of Nevada,
                                               Las Vegas
CAMERON HARRISON, aka Kilobit,

             Defendant-Appellant.              ORDER


Before: GRABER and McKEOWN, Circuit Judges, and PETERSON,* District
Judge.

      The memorandum disposition filed August 17, 2016, is withdrawn and a

new memorandum disposition is filed concurrently with this order.

      With these amendments, Appellee’s petition for panel rehearing is

DENIED. Further petitions for rehearing or for rehearing en banc may be filed.




        *
             The Honorable Rosanna Malouf Peterson, United States District Judge
for the Eastern District of Washington, sitting by designation.
                                                                           FILED
                           NOT FOR PUBLICATION
                                                                            SEP 30 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No. 14-10535

              Plaintiff-Appellee,                D.C. No.
                                                 2:12-cr-00004-APG-GWF-24
 v.

CAMERON HARRISON, aka Kilobit,                   MEMORANDUM*

              Defendant-Appellant.


                   Appeal from the United States District Court
                            for the District of Nevada
                   Andrew P. Gordon, District Judge, Presiding

                      Argued and Submitted August 10, 2016
                            San Francisco, California

Before: GRABER and McKEOWN, Circuit Judges, and PETERSON,** District
Judge.

      Defendant Cameron Harrison appeals the imposition of 115 months’

imprisonment following his conviction on two counts under the Racketeer




         *
          This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
           The Honorable Rosanna Malouf Peterson, United States District Judge
for the Eastern District of Washington, sitting by designation.
Influenced and Corrupt Organizations Act and one count of producing and

transferring false identification in violation of 18 U.S.C. § 1028(a)(1). We affirm.

      1. The district court did not plainly err by applying a 22-level enhancement

under U.S.S.G. § 2B1.1(b)(1)(L)1 on the ground that the loss was more than $20

million. Defendant participated widely in the criminal enterprise, so it was not

obvious that his joint undertaking encompassed less than the full amount lost

during the period of his participation.

      2. The district court did not plainly err by applying a two-level enhancement

under U.S.S.G. § 2B1.1(b)(4) on the ground that Defendant was in the business of

receiving and selling stolen property. The district court accepted the factual

assertions in the presentence report, to which neither party objected. Although

those assertions primarily concerned Defendant’s receipt of stolen property, some

assertions concerned the sale of property that likely was stolen. Any error in

applying this enhancement was not plain.

      3. The district court did not plainly err by applying a six-level enhancement

under U.S.S.G. § 2B1.1(b)(2)(C) on the ground that the crimes "involved 250 or

more victims." See id. cmt. n.4(E).



      1
        All citations to the Sentencing Guidelines are to the version in effect on the
date of sentencing.
                                           2
      4. Because the far-below-Guidelines sentence was reasonable, the district

court did not abuse its discretion in selecting the sentence.

      AFFIRMED.




                                           3